DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and in response to applicant response filed on 10/21/2021. Claims 1-17 are pending, claims 18 and 19 have been cancelled by the applicant.  In the interest of facilitating compact prosecution the examiner invites the applicant to contact the examiner to discuss was to better focus the instant application.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The following claim languages are not clear and indefinite:
As per claims 1, 14 and 17-19 it is not clear what the “kernel code” can be (e.g. a set of commands to an OS/kernel; or source code that implements some compute kernel).  It is also not clear if the “code block” is a block of source code specifying the “instructions” that are executed by the “dedicated execution unit”; or it is a metadata that indicate how many and what type of “dedicated execution unit” to use; or it specifies what “dedicated execution unit” to “lock”.
It is not clear how the “general” and “dedicated” “execution units” differ (e.g. they are same type of “execution units”, but the general ones are not dedicated to any user and/or application; while the dedicated ones are specifically assigned to a user and/or application).
It is not clear if the “central processing unit” is one of the “at least one general execution unit” or “at least one dedicated execution unit”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 103 as being unpatentable over Aguilar Jr. et al (U.S. Pat. 7516456) in view of Chen et al (U.S. Pub. 2019/0347542).
Aguilar and Chen references have been previously presented.

As per claim 1 Aguilar teaches the invention as claimed including an artificial intelligence chip, comprising an instruction memory, a data memory, at least one general execution unit, and at least one dedicated execution unit (Figs. 1-10, 18-31, col 6 lines 18-35, 49-67, col 7 lines 20-30, col 10 lines 36-67, col 14 lines 6-29, col 23 lines 56-67, col 24 lines 14-52 system comprises various caches, local storage, sandboxes, DRAM, PUs/generic execution units and SPUs/dedicated execution units);  5
	the instruction memory is configured to: receive a kernel code, the kernel code comprising at least one code block, a code block in the at least one code block being associated with a general execution unit and a dedicated execution unit (col 2 lines 7-12, col 15 lines 1-10, 34-56, col 20 lines 15-47; Fig. 43, col 19 lines 62-65 application code are received by a PU executing an OS, and the code contains tasks that are executed on PU or SPUs);  
	10the general execution unit is configured to: receive the code block, lock the dedicated execution unit associated with the received code block, and send an instruction in the received code block to the locked dedicated execution unit (col 16 lines 10-58, col 17 lines 9-37, 49 – col 18 line 65, col 21 lines 9-28 PU reserves SPUs to process different kind of tasks); 
	the dedicated execution unit is configured to: receive 15the instruction sent by the general execution unit, execute the received instruction, and store an execution result in the data memory; and the data memory is configured to: store the execution result sent by the dedicated execution unit (col 16 lines 61-67, col 17 lines 1-37, col 18 lines 38-67 SPUs independently execute tasks that are assigned by PU, each SPU has its own assigned storage to output execution results to).
	Aguilar does not explicitly teach that the kernel code are sent by a central processing unit; or that the system of Aguilar, which contains generic and dedicated cores can be a type of artificial intelligence chip.   

However, Chen teaches that kernel code are sent by a central processing unit ([0014], [0021] - [0025], [0055], [0062], [0070], [0084]); or that the system of Aguilar, which contains generic and dedicated cores can be a type of artificial intelligence chip (Figs. 1, 2, [0053], [0055]).
It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Aguilar and Chen because both are directed towards allocation and scheduling of heterogeneous processing cores.  One with ordinary skill in the art would be motivated to incorporate the teachings of Chen into that of Aguilar because Chen enables effective utilization of heterogeneous processing cores, such as those of Aguilar, in neural networks ([0002]-[0004]).

As per claim 2 Aguilar teaches wherein the code block in the at least one code block comprises a first instruction and a second instruction set (col 24 lines 4-12; col 2 lines 7-13; col 20 lines 25-60 different SPUs can have different instruction sets, and application code can indicate what PU or SPUs to use); and the general execution unit is specifically configured 25to: execute, in response to receiving the code block, the first instruction to lock the dedicated execution unit associated with the received code block; and4519A11249US send second instructions in the second instruction set sequentially to the locked dedicated execution unit (col 17 lines 21-67, col 18 lines 1-14, 21-51).  

As per claim 3 Aguilar teaches wherein the code block in the at least one code block 5comprises a first instruction and a second instruction set (col 24 lines 4-12; col 2 lines 7-13; col 20 lines 25-60 different SPUs can have different instruction sets, and application code can indicate what PU or SPUs to use); and the general execution unit is specifically configured to: execute, in response to receiving the code block, the 10first instruction to lock at least one dedicated execution unit associated with the received code block; and determine, for a second instruction in the second instruction set, a dedicated execution unit from the at least one locked dedicated execution unit to execute the 15second instruction, and send the second instruction to the determined dedicated execution unit (col 17 lines 21-67, col 18 lines 1-14, 21-51, col 21 line 40 – col 22 line 34)10first instruction to lock at least one dedicated execution unit associated with the received code block; and determine, for a second instruction in the second instruction set, a dedicated execution unit from the at least one locked dedicated execution unit to execute the 15second instruction, and send the second instruction to the determined dedicated execution unit (col 17 lines 21-67, col 18 lines 1-14, 21-51, col 21 line 40 – col 22 line 34).  .

As per claim 4 Aguilar teaches wherein the artificial intelligence chip further comprises a local control memory storing a value of at least one local 20variable, and the local control memory is configured to: receive a local variable update request sent by the general execution unit, the local variable update request comprising a target value of a predetermined local variable; and 25update a value of the predetermined local variable to the target value (col 16 lines 61-67, col 17 lines 1-37, col 18 lines 38-67 SPUs independently execute tasks that are assigned by PU, each SPU has its own assigned storage to output execution results to; col 17 lines 39 – col 18 line 44 under control of PU, networking SPUs can place new MPEG data stream  into local memory location that MPEG SPUs can read).  

As per claim 5 Aguilar teaches wherein the local control memory is further configured to send to the at least one general execution unit, a 4619A11249USnotification that the predetermined local variable is updated; and the general execution unit waiting for the notification that the predetermined local variable is updated is further 5configured to continue executing the instruction in the received code block, in response to receiving the notification (col 17 lines 39 – col 18 line 44 under control of PU, networking SPUs can place new MPEG data stream  into local memory location that MPEG SPUs can read; col 13 lines 4-28, col 16 lines 9-67 PU can kick start execution of SPUs after it has placed data that the SPUs need into corresponding local storage).  

As per claim 6 Aguilar teaches wherein the general execution unit is further configured to:  10detect whether a value of a target local variable is updated in a polling approach; and continue executing the instruction in the received code block, in response to detecting that the value of the target local variable is updated (col 16 lines 35-53 PU is responsible for loading data and setting up tasks to be run by SPUs, therefore it is obvious that while it is doing so, it is polling different memory locations to make sure that data are available to be used for loading and/or setup).  10detect whether a value of a target local variable is updated in a polling approach; and continue executing the instruction in the received code block, in response to detecting that the value of the target local variable is updated (col 16 lines 35-53 PU is responsible for loading data and setting up tasks to be run by SPUs, therefore it is obvious that while it is doing so, it is polling different memory locations to make sure that data are available to be used for loading and/or setup).  

15As per claim 7 Aguilar teaches wherein the artificial intelligence chip further comprises at least one computing cluster, a computing cluster in the at least one computing cluster comprises a data memory, at least one general execution unit, and at least one dedicated 20execution unit (Figs. 3, 5-9, 49, col 23 lines 56-67 ).  

As per claim 8 Aguilar teaches wherein the artificial intelligence chip further comprises a global control memory, the computing cluster further comprises a local control memory, the global control memory 25stores a value of at least one global variable, the local control memory stores a value of at least one local variable (Fig. 49, col 24 lines 14-44); and the global control memory is configured to: receive a global variable update request sent by the 4719A11249UScomputing cluster, the global variable update request comprising a target value of a predetermined global variable; and update a value of the predetermined global variable to 5the target value (Figs. 18 and 19, col 11 lines 5-20, col 12 lines 9-32, col 9 line 55 – col 10 line 34 global variable data stored in shared system memory/DRAM can be synchronously updated)4719A11249UScomputing cluster, the global variable update request comprising a target value of a predetermined global variable; and update a value of the predetermined global variable to 5the target value (Figs. 18 and 19, col 11 lines 5-20, col 12 lines 9-32, col 9 line 55 – col 10 line 34 global variable data stored in shared system memory/DRAM can be synchronously updated).  .

As per claim 9 Aguilar teaches wherein the global control memory is further configured to send to at least one local control memory, a notification that the predetermined global variable is updated (col 24 lines 27-43 MMU transfers data from system memory to local store for processing by corresponding SPUs); and 10the local control memory waiting for the notification that the predetermined global variable is updated is further configured to update a value of a local variable associated with the predetermined global variable, in response to receiving the notification (Figs. 18 and 19, col 11 lines 5-20, col 12 lines 9-32 data stored in shared system memory/DRAM can be updated, if a update is valid then it can be immediate read into a local store of a SPU for use).  

15As per claim 10 Aguilar teaches wherein the local control memory is further configured to: detect whether a value of a target global variable is updated in a polling approach; and update the value of the local variable associated with 20the predetermined global variable, in response to detecting that the value of the target local variable is updated (Figs. 18 and 19, col 11 lines 5-20, col 12 lines 9-32 data stored in shared system memory/DRAM can be updated, if a update is valid then it can be immediate read into a local store of a SPU for use; the checking of updates is done by a memory controller, it is obvious that such checking can be done in a polling fashion). 20the predetermined global variable, in response to detecting that the value of the target local variable is updated (Figs. 18 and 19, col 11 lines 5-20, col 12 lines 9-32 data stored in shared system memory/DRAM can be updated, if a update is valid then it can be immediate read into a local store of a SPU for use; the checking of updates is done by a memory controller, it is obvious that such checking can be done in a polling fashion).  

As per claim 11 Aguilar teaches wherein the dedicated execution unit locked by the general execution unit is not unlocked during execution of the 25kernel code (col 17 lines 12-17, col 18 lines 47-51).  

As per claim 12 Aguilar teaches wherein the general execution unit is further configured to: cyclically execute the second instruction set after executing the first instruction (Fig. 46, col 22 lines 49-57 SPU periodically execute the same task that it is assigned with).  

As per claim 13 Aguilar teaches wherein the kernel code is acquired by parsing an input data flow diagram by the central processing unit, and the data flow diagram is acquired by mapping a static map of a neural 5network model ([0051], [0055] logic controller reads neural network model related information to determine what kind of processor cores to use).

As per claims 14 and 17, they are reworded method and apparatus versions of system claim 1.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claim 1.

As per claims 15 and 16, they are much broader method versions of claims 5 and 6.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 5 and 6, respectively.

Response to Arguments
Applicant’s arguments Applicant's arguments filed on 10/21/2021 have been considered but they are not persuasive.

Response for arguments for 35 U.S.C. 112(b) issues: 

The applicant alleged that the 112(b) issues are obviated by explaining, in applicant’s response, how the languages that have previously raised 112(b) issues should be definitively interpreted.  However, none of the explanations are in the claims themselves.  As a result, the claims are open to other "broadest reasonable" interpretations (BRI); and according to precedence set by previous court decisions for pre-issuance cases:
“the office is ‘justified in using a lower threshold for indefiniteness’ “ such that in Ex Parte Miyazaki  “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely defined the metes and bounds of the claimed invention by holding the claim unpatentable… as indefinite” (Ex Parte McAward);
and 

 See Superguide Corp. v. DirecTV Enterprises, Inc., 358
F.3d 870, 875 (Fed. Cir. 2004) (“Though understanding the claim language may be aided by the explanations contained in the written description, it is important not to import into a claim limitations that are not a part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.”) (Ex Part Miyazaki, emphasis added by examiner).

This means that since the language of the claims can be interpreted, under BRI, in two or more ways (as the examiner has previously indicated), they are indefinite under 112(b).

Response for arguments for 35 U.S.C. 102 and 103 issues: 

With regard to applicants argument for claim 1 that:

"That is, the PU or the SPU in Aguilar only interacts with the operating system to execute instructions from the operating system. The PU and the SPU are two independent processing units. There is no interaction between the PU and the SPU, which is different from the interaction between the general execution unit and the dedicated execution unit in claim 1. 
Thus, Aguilar does not disclose "the general execution unit is configured to: receive the code block, lock the dedicated execution unit associated with the received code block, and send an instruction in the received code block to the locked dedicated execution unit" and "the dedicated execution unit is configured to: receive the instruction sent by the general execution unit, execute the received instruction, and store an execution result in the data memory" as recited in claim 1" (emphasis edited by examiner).

	The examiner respectfully disagrees.  
	As the applicant have pointed out in the above quoted response, Aguilar teaches that an Operating System interact with the PU and SPU.  However, contrary to what the applicant has suggested, the PU and SPU does in fact interact with each other through the Operating System.  In particular, as the examiner has previously cited from Aguilar Fig. 43, the Operating System is clearly disclosed to be executing on the PU (see accompanying col 19 lines 62-65 that explains Fig. 43 in words).  Therefore any interactions between SPU and the Operating System are in fact interactions between the PU and SPU.  Therefore, as presented in U.S.C. 103 section above, Aguilar does in fact disclose the limitations of "the general execution unit is configured to: receive the code block, lock the dedicated execution unit associated with the received code block, and send an instruction in the received code block to the locked dedicated execution unit" and "the dedicated execution unit is configured to: receive the instruction sent by the general execution unit, execute the received instruction, and store an execution result in the data memory" (please see details in U.S.C. 103 section above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BING ZHAO/Primary Examiner, Art Unit 2198